PER CURIAM.
Manatee Bay Corporation appeals a final judgment which dismisses with prejudice appellant’s suit to foreclose a mortgage on the property of appellees Mr. and Mrs. Wood. The judgment also granted relief sought by the Woods by cancelling the mortgage.
*198The final judgment is ambiguous as to whether it purports to cancel the debt evidenced by a promissory note which underlies the mortgage. We construe the judgment to mean that the underlying debt between the parties is not affected.
The judgment is affirmed as construed.
BOARDMAN, Acting C. J., RYDER and DANAHY, JJ., concur.